Title: To Thomas Jefferson from Bernard Peyton, 22 August 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir
Richd
22d Augst 1824
I had this pleasure yesterday, which was put into the mail, but lest some accident should prevent its safe & speedy transmission to you, I write this, to be handed to the carrier of the mail, to be put in at the first office—Since my letter of yesterday, I find great exertions are making here, by several of the  applicants for the vacant Post Office, & none more active than Edd Anderson, the present active agent in the office, &  who has favored it for some years past, from the late incumbent—I am sensible that vigorous measures are necessary to counteract the effort likely to be produced, by the other candidates, at Washington, & I have not been idle, but unfortunately most of the respectable people are away, I have however written to many of them, such as Judges Green, Coalter, Brooke & Cabell, Mr. Stanard Leigh, Johnson &C: who will give me a cordial support as well as many of our Merchants, they however are more divided, as each of the applicants have friends amongst them, who will adhere to their interest, so that none can get the recommendation of a great many—I find many suppose Anderson will get the place, because the Mr. Barbours have, & will exert themselves for him, & probably induce Mr. Madison to write in recommending him, the latter of which I should much fear, & wish it could be counteracted, the former I should not regard so much—I hope you will find it convenient to address a letter to the Post Master Genl on the subject, as well as the President, as he might be affronted at all the recommendations going to another quarter, when he is at the head of the Department—If Preston is appointed, he will do the bus business, in all probability, as heretofore, by proxy, which has caused a universal clamour here for many years past—if I get it, the business will be particullarly  attended by myself at all times—I shall go to Washington on Tuesday next, I think, when I should be glad of a line from you, & really feel ashamed to occasion you so much trouble as even to read my long letters, much less  occasionthem & write to others in consequence—I do not know whether Mr. Monroe is in Washington at present, letters addressed to him there, tho’, will no doubt speedily find him—With great respect Dr Sir Yours very TrulyBernard Peyton